WEBB, J.
In this action plaintiff, individually and for the use and benefit of her minor son, seeks to recover judgment against the defendant for damages resulting from injuries alleged to have been sustained by her minor son through the negligence of defendant in having left upon the public street an attractive and dangerous machine to which the child was attracted and from which he fell.
The defendant filed an exception of no cause or right of action, which was sustained and plaintiff appealed.
OPINION.
The plaintiff alleges that the machine, a ditch-digger, was dangerous; that it was attractive to children, and that it was left unguarded upon a public street, and that defendant knew that children would be attracted to the machine and that children had been playing on the machine.
Plaintiff further alleged that her son had been attracted to the machine and “was playing upon the machine, and that while so playing upon said machine he fell to the ground and fractured his left arm at the elbow”.
There is no allegation that the fall was brought about by any automatic movement of the machine or by the child’s meddling or tampering with the mechanism of the machine, and the most which can possibly be inferred from the allegations of the petition is that the machine w-as of such dimensions that a child could climb upon it and reach such height above the ground that a fall therefrom would be likely to injure him.
It is conceded as a general proposition that one may be guilty of negligence in leaving unguarded or unprotected a dangerous machine on a public street which is attractive to children and that he may be held liable in damages for injuries sustained by a child playing with the machine when such negligence is the proximate cause of the injuries.
There is, however, no allegation which in any manner connects the injuries received ,by plaintiff’s son with the alleged dangerous character of the machine, unless it may be said that any object having such height as that it would be dangerous for a child to climb upon it comes within the class of dangerous machines under the doctrine of the turntable cases.
We have not been cited to any case in which such rule has been announced, *203while on the other hand the general rule appears to he to the contrary.
“As a general proposition no liability is imposed by reason of injuries from articles or materials ©laced in the form of a pile — as for example, stones, railroad ties, steel girders or lumber — the perils from such instrumentalities being obvious in character.” (R. C. L. vol 20, page 89.)
It appears from the allegations of the petition that the injuries received by the child were not attributable to the mechanism of the machine, which had been placed in motion by the child, nor to any latent defect or danger, but to the fact that the child could, by climbing upon the machine, place himself in a position from which he might fall a sufficient distance to injure himself.
We are of the opinion that the allegations of the petition are insufficient to state a cause of action, as it is not alleged that the injury was in any manner attributable to any dangerous feature of the machine or to the situation in which it was left. ^
The judgment is affirmed.